Certified State Law Question, No. 95-3291. On preliminary memoranda pursuant to S.CtPrac.R. XVIII(6). The court declines to answer the following certified questions:
“Under OHIO REV.CODE ANN. § 2125.02(B)(4), how is ‘loss of prospective inheritance’ measured? To recover for that loss, must one demonstrate some lost ‘prospect’ or expectation of inheriting from the decedent?”
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., would answer the second question only.
Cook and Stratton, JJ., dissent and would answer both.
On motion for admission pro hoc vice by John Brzytwa for Dombroff, Almy, McKinnon and Goddard, Jr.; motion for admission pro hoc vice of Dennis C. Harrington by Jerry Vande Werken; and motion for admission pro hoc vice of Regis M. McClelland by Jerry Fande Werken. Motions granted.